Case 2:20-cv-00355-JDC-KK Document 77 Filed 04/28/21 Page 1 of 2 PageID #: 801




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION

 NASSAU MARITIME HOLDINGS
 DESIGNATED ACTIVITY COMPANY
                                                            CIVIL ACTION
               Plaintiff
                                                            NO. 2:20-CV-00355
 VERSUS
                                                            JUDGE JAMES D. CAIN, JR.
 M/V PACIFIC SKY, her engines, tackle,
 appurtenances, etc., in rem, and
 PACIFIC SKY NAVIGATION LTD. in
 personam
                    Defendants



                                STIPULATION OF DISMISSAL

         NOW INTO COURT, through undersigned counsel, come all parties to this litigation to

respectfully request that the captioned action be dismissed, without prejudice, pursuant to Fed. R.

Civ. Pro. 41(a)(1)(A)(ii).

                                             Respectfully submitted,

                                             PHELPS DUNBAR LLP


                                             /s/ Kevin J. LaVie
                                             Kevin LaVie (#14125)
                                             Adam Davis (#35740)
                                             Magdalini Galitou (#38473)
                                             Canal Place
                                             365 Canal Street • Suite 2000
                                             New Orleans, Louisiana 70130-6534
                                             Telephone: 504-566-1311
                                             Facsimile: 504-568-9130
                                             kevin.lavie@phelps.com
                                             adam.davis@phelps.com
                                             magdalini.galitou@phelps.com
                                             -and-
                                             Marc G. Matthews (admitted pro hac vice)
                                             Texas Bar No. 24055921
                                             500 Dallas Street, Suite 1300

                                               -1-
PD.33525816.1
Case 2:20-cv-00355-JDC-KK Document 77 Filed 04/28/21 Page 2 of 2 PageID #: 802




                                    Houston, Texas 77002
                                    Telephone: (713) 626-1386
                                    Facsimile: (713) 626-1388
                                    marc.matthews@phelps.com

                                    ATTORNEYS FOR PLAINTIFF
                                    NASSAU MARITIME HOLDINGS
                                    DESIGNATED ACTIVITY COMPANY


                                    MURPHY, ROGERS, SLOSS, GAMBEL &
                                    TOMPKINS


                                    /s/ Peter B. Sloss
                                    Peter B. Sloss (#17142)
                                    Donald R. Wing (#29486)
                                    701 Poydras St., Suite 400
                                    New Orleans, LA 70139
                                    Telephone: 504-523-0400
                                    Facsimile: 504-523-5574
                                    psloss@mrsnola.com
                                    dwing@mrsnola.com

                                    ATTORNEYS FOR DEFENDANT PACIFIC
                                    SKY NAVIGATION LTD and the M/T
                                    PACIFIC SKY IN REM


                                    MOULEDOUX, BLAND, LEGRAND &
                                    BRACKETT


                                    /s/ Trevor M. Cutaiar
                                    Trevor M. Cutaiar (#33082)
                                    Andre J. Mouledoux (#9778)
                                    Daniel J. Hoerner (#21706)
                                    701 Poydras Street, Suite 4250
                                    New Orleans, LA 70139
                                    Telephone: 504-595-3000
                                    Facsimile: 504-522-2121
                                    tcutaiar@mblb.com
                                    amouledoux@mblb.com
                                    dhoerner@mblb.com
                                    ATTORNEYS FOR PLAINTIFF-IN-
                                    INTERVENTION, THOME
                                    SHIPMANAGEMENT, PTE LTD


                                     -2-
PD.33525816.1
